[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-12898                 JAN 19, 2011
                                                                     JOHN LEY
                                   Non-Argument Calendar               CLERK
                                 ________________________

                          D.C. Docket No. 4:08-cv-00032-CDL-GMF

SANDRA COLLIER-FLUELLEN,

lllllllllllllllllllll                                          Plaintiff - Appellant,

    versus

COMMISSIONER OF SOCIAL SECURITY,

lllllllllllllllllllll                                          Defendant - Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Georgia
                                ________________________

                                      (January 19, 2011)

Before BARKETT, MARCUS and FAY, Circuit Judges.

PER CURIAM:

         Sandra Collier-Fluellen appeals from the district court’s dismissal of her

complaint seeking review of the Social Security Commissioner’s denial of her
application for disability insurance benefits. The district court dismissed her

complaint on the ground that it was not timely filed within the 60-day statute of

limitations under 42 U.S.C. § 405(g), and that she was not entitled to equitable

tolling. On appeal, she contends that the district court erred in determining that

she failed to show extraordinary circumstances warranting equitable tolling.1

       We have held that while “equitable tolling may apply to § 405(g)’s statute

of limitations, before a court may do so it must apply ‘traditional equitable tolling

principles.’ And traditional equitable tolling principles require that the claimant

demonstrate extraordinary circumstances, such as fraud, misinformation, or

deliberate concealment.” Jackson v. Astrue, 506 F.3d 1349, 1355 (11th Cir.

2007). Thus, more than a showing of good cause is required to meet this standard,

and we accordingly held in Jackson that the claimant was not entitled to equitable

tolling because she failed to show that extraordinary circumstances contributed to

her mistakenly filing her complaint in state rather than federal court. Id. at 1355-

57.

       On appeal, Collier-Fluellen emphasizes that the Social Security

Administration took nearly seven years to adjudicate her claim, and that this undue



       1
         “The question of whether equitable tolling applies is a legal one subject to de novo
review.” Jackson v. Astrue, 506 F.3d 1349, 1352 (11th Cir. 2007) (citation omitted).

                                                2
delay has the effect of precluding her from filing a new administrative claim. She

further points out that allowing her claim to proceed on the merits would not

prejudice the Commissioner. However, it is undisputed that the reason why

Collier-Fluellen’s complaint was not timely filed was because her attorney

miscalculated the filing deadline. Unfortunately, such negligence on the part of

her attorney does not constitute an extraordinary circumstance. See id. at 1355-56

(citing Sandvik v. United States, 177 F.3d 1269, 1271-72 (11th Cir. 1999)).

Accordingly, we must affirm.

      AFFIRMED.




                                         3